DETAILED ACTION
STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status…………………………….…………………………….……………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………….……………………...... 4

	
Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 1/10/2022.Claims 1-17 are pending. In response to Amendment, the previous rejection of claims 1-6, 8-13,15-17 under 35 USC 103(a) as obvious over Bippus et al (US 2016/0225169) in view of Liang et al (US 2016/0055658) are withdrawn.

				
				Allowable Subject Matter 
Claims 1-6, 8-13, and 15-17 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Bippus et al teaches the method for generating an image using a tomographic imaging system, the method comprising:
 a) receiving an initial image acquired from a subject using the tomographic imaging system and generating a spatially variant hyper-parameter based on quantity of noise in the initial image (paragraph 
 b) performing, using the initial image and a cost function model, a penalty calculation based on the spatially variant hyper-parameter( ( iterative image reconstruction with regularization is formulated through a cost function with a data fidelity term and a regularization or penalty term wherein the fidelity term compares the forward projected image with the measured projections and the regularization term is multiplied by a specially variant regularization parameter p (spatially variant hyper parameter, paragraph [0035-0036]- [0041],[0077]); 
c) generating an updated image using the penalty calculation ( reconstructor 116 utilizes an iterative reconstruction algorithm with regularization to update the initial image; figure 1, paragraph [0036]); and 
d) generating a finalized image by iteratively repeating steps b) and c) until a stopping criterion is met comparator 204 determines that predetermined stopping criteria have been met and the final image is output to display 120; paragraph [0038]; [0040]).  
Liang et al teaches operating a CT scanning device that includes acquiring, by the CT scanning device, a plurality of images of an object; obtaining an initial image .mu.sup.0 from the plurality of images; performing a calculation of NonLocal (NL) weight utilizing a current image estimation .mu.sup.m and registered prior image .mu.sub.prior.sup.reg; performing a Successive Over-Relaxation (SOR) optimization to yield a new image estimation .mu..sup.m+1, with an intensity of the new image estimation .mu.sup.m+1 equal or greater than zero; performing a cycle update that repeats the obtaining 

    PNG
    media_image1.png
    176
    795
    media_image1.png
    Greyscale

However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 6, 10, and 17 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr.Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/      Primary Examiner, Art Unit 2664